Citation Nr: 1034718	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-22 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for cervical 
spine loss of motion following VA surgery for parotid gland 
cancer in February 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to August 
1971.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from an April 2008 rating 
decision of the VA Regional Office in Waco, Texas that denied 
entitlement to compensation under 38 U.S.C. § 1151 for loss of 
neck motion following parotid gland cancer surgery by VA in 
February 2006.

FINDINGS OF FACT

1.  Prior to undergoing surgery in February 2006, the Veteran was 
informed of the risks involved, including infection, bleeding, 
loss or partial loss of facial nerve function, poor cosmetic 
result, death of skin flap, need for further treatment, Freye's 
syndrome, damage to nerves, arteries, veins in the neck, loss of 
tongue movement, loss of shoulder movement, and airway swelling; 
the Veteran gave his consent to undergo parotid gland cancer 
surgery despite the risks.

2.  Loss of neck motion after left parotid gland cancer surgery 
in February 2006 is not proximately due to carelessness, 
negligence, lack of proper skill, error in judgment or similar 
instance of fault on the part of VA in diagnosing or treating the 
condition, and is not the result of an event that was not 
reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The Veteran gave adequate informed consent prior to 
undergoing surgery at a VA facility in February 2006. 38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.361, 17.32 
(2010).

2.  The criteria for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for cervical spine loss of motion following 
left parotid gland cancer surgery in February 2006 have not been 
met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that compensation is warranted under 
38 U.S.C. § 1151 for limitation of motion of the neck following 
VA surgery for parotid gland cancer in February 2002. 

Preliminary Considerations - VA's Duty to Assist the Veteran.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.  

Here, the appellant was sent a letter in March 2008 prior to the 
initial unfavorable decision on the claim under consideration.  
The letter informed him of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  It appears that notification that 
included information pertaining to a disability rating and an 
effective date for the award if compensation were granted has not 
been sent to the Veteran.  In this case, however, compensation is 
being denied.  Therefore, no rating or effective date will be 
assigned with respect to the claim of entitlement to compensation 
under 38 U.S.C.A. § 1151.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The appellant's voluminous VA treatment records have 
been obtained and reviewed.  He was afforded a VA examination in 
this regard in December 2008, to include a clinical opinion.  His 
statements in the record, as well as the whole of the evidence 
have been carefully considered.  Neither the appellant nor his 
representative contends that there is outstanding evidence that 
has not been received or considered.  The Board thus finds that 
all necessary development has been accomplished and that 
appellate review may proceed without prejudice to the appellant. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice 
or assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claim. See 38 U.S.C.A. § 
5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F.3d 1384 
(Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  
The claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for cervical spine loss of motion due to VA surgery in February 
2006 for parotid gland cancer is ready to be considered on the 
merits.

Law and Regulations

The law provides that compensation may be paid for a qualifying 
additional disability or qualifying death, not the result of the 
Veteran's willful misconduct, caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran when the 
proximate cause of the disability or death was: (a) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the hospital 
care, medical or surgical treatment, or examination; or (b) an 
event not recently foreseeable. 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2010).

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) 
for claims received by VA on or after October 1, 1997, as in this 
case, for additional disability or death due to hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or natural 
progress of a disease or injury for which the care, treatment, or 
examination was furnished, unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361.  The 
additional disability or death must not have been due to the 
Veteran's failure to follow medical instructions. 38 C.F.R. 
§ 3.361(c)(3) (2010).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32 (2010), which 
states that general requirements for informed consent include an 
explanation "in language understandable to the patient . . . the 
nature of a proposed procedure or treatment; the expected 
benefits; reasonably foreseeable associated risks, complications 
or side effects; reasonable and available alternatives; and 
anticipated results if nothing is done." 38 C.F.R. 
§ 17.32(c)(2010).  

Minor deviations from the requirements of 38 C.F.R. § 17.32 that 
are immaterial under the circumstances of a case will not defeat 
a finding of informed consent. 38 C.F.R. § 3.361(d)(1) (2010).  
The Court has held that a "generic, standard form is the best 
overall approach to accomplishing documentation of the consent 
process." Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health-care 
provider or that VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.  To establish the proximate cause of an additional 
disability or death, it must be shown that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination.  38 
C.F.R. § 3.361(d)(1)(ii).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable in each claim is 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) 
(2010).

Factual Background

The Veteran submitted a claim for benefits under the provisions 
of 38 U.S.C.A. § 1151 in January 2008.  Specifically, he seeks 
compensation for loss of neck motion that he contends resulted 
from left parotid gland surgery in February 2006.  In statements 
in the record, the Veteran asserts that loss of neck motion was 
not one of the residuals he was apprised of or assumed the risk 
of from VA surgery in February 2006 for cancer of the left 
parotid gland.  

VA outpatient records dated in January 2006 show that the Veteran 
was observed to have a left neck nodular mass/left-sided 
lymphadenopathy leading to a diagnosis of metastatic squamous 
cell carcinoma of the left parotid gland.  In the operative 
report dated in February 2006, it was reported that he had 
noticed two lumps in his left neck for a significant period of 
time.  It was reported that the Veteran underwent a PET CT that 
showed a normal increased uptake in two, possibly three 
intraparotid soft tissue masses that likely represented lymph 
nodes consistent with possible metastatic disease.  The Veteran 
also had left supraclavicular and posterior triangle lymph nodes 
with an abnormal increased activity.  Based on the aforementioned 
findings, the appellant's case was presented to the Tumor Board 
and it was recommended that he undergo left superficial 
parotidectomy with neck dissection.  It was reported that the 
Veteran consented to the aforementioned procedure after all 
risks, benefits and alternative procedures were explained in 
detail to him.  Following the surgery, it was recorded that no 
major intraoperative complications were noted.  The appellant 
received extensive follow-up in this regard including radiation 
therapy that ended in May 2006.  In August 2006, he complained of 
left-side facial numbness and pain in the left neck and shoulder.

Prior to surgery, the Veteran signed a Request for Administration 
of Anesthesia and for Performance of Operations and Other 
Procedures on February 16, 2006.  The consent for surgery noted 
that procedures that would be performed included rigid 
esophagoscopy, laryngoscopy, biopsies, bilateral tonsillectomy, 
left parotidectomy and left neck resection.  He was advised of 
risks that included infection, bleeding, loss or partial loss of 
facial nerve function, poor cosmetic result, death of skin flap, 
need for further treatment, Freye's syndrome, damage to nerves, 
arteries, veins in the neck, loss of tongue movement, loss of 
shoulder movement, and airway swelling.  

The Veteran was afforded a VA examination in December 2008.  The 
examiner reported pertinent history to the effect that the 
Veteran was diagnosed with squamous cell carcinoma of the left 
parotid gland in January 2006 for which he underwent a radical 
neck and lymph node dissection surgical procedure one month later 
in February 2006.  It was reported that this was followed by 
radiation therapy to his left parotid and neck area for a total 
of 33 treatments that were completed in May 2006.  The examiner 
noted that during this major surgical procedure, it was necessary 
to remove some of the muscle mass from the left anterior and 
lateral neck, and that this resulted in a decrease in the range 
of motion of the appellant's neck along with a deep gnawing pain 
and loss of sensation over the left shoulder.  

Examination of the cervical sacrospinalis disclosed positive 
spasm on the right, and tenderness on the left and right.  There 
was no atrophy, guarding, pain on motion, or weakness on either 
side.  The examiner described the Veteran as having little muscle 
mass of the left neck which forced the head to the right side to 
compensate.  Sensory loss was noted of the left anterolateral 
neck to the left anterolateral shoulder.  Range of motion of the 
cervical spine was flexion from zero to 25 degrees, extension 
from zero to 30 degrees, left lateral flexion from zero to 20 
degrees, left lateral rotation from zero to 35 degrees, right 
lateral flexion from zero to 15 degrees, and right lateral 
rotation from zero to 30 degrees.  It was reported that there was 
objective evidence of pain on active motion.  It was noted that 
the reduced range of motion did not represent 'normal' for the 
Veteran.  Cervical spine X-rays were obtained showing that 
surgical clips projected over the left neck with a single 
surgical clip at the right mid neck.  Calcification was seen in 
the soft tissues posterior to the C5 posterior spinous process, 
possibly related to remote injury.  An X-ray impression of mild 
disc disease and severe posterior facet arthritis was noted.  
Following examination, diagnoses were rendered of iatrogenic 
permanent injury to Muscle Groups XXII and XXIII left side, 
squamous cell carcinoma of the left parotid gland, status post 
left radical neck, limitation of motion of the neck, and 
degenerative joint disease of the cervical spine, moderate to 
severe.  

The examiner opined that the Veteran's limited motion of the neck 
was not caused by carelessness, negligence, lack of proper skill, 
error in judgment or similar instances of fault by VA.  It was 
added that it was less likely than not that the limited motion of 
the appellant's neck was an unexpected outcome of surgery that 
was reasonably foreseeable.  The examiner stated that surgical 
procedures commonly damaged or necessitated the removal of 
certain neck muscles.  It was noted that the Veteran stated he 
should have been forewarned, but that this would not have changed 
his decision as to whether to proceed with the life-saving 
procedure.  

Legal Analysis

The Board observes that the Veteran does not appear to contend 
that VA is culpable through carelessness, negligence, lack of 
proper skill, error in judgment, or other instances of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination.  Rather, he avers that he now 
has limitation of motion of the neck that was not a risk he 
assumed from the surgery that performed in 2006.  As such, he 
appears to contend that he was not provided informed consent in 
this regard, and that limitation of motion of the neck was an 
event that was not reasonably foreseeable from the surgery.  

In this regard, the Board must discuss at the outset whether VA 
substantially complied with the requirements of 38 C.F.R. § 17.32 
in providing an explanation "in language understandable to the 
patient...the nature of a proposed procedure or treatment; the 
expected benefits; reasonably foreseeable associated risks, 
complications or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done." 38 
C.F.R. § 17.32(c)(2010).

In this case, the Veteran signed a consent for surgery five days 
before his surgery in February 2006 that advised him, among other 
things, that he would be undergoing neck resection.  Resection is 
excision of a portion or all of an organ or tissue. Dorland's 
Illustrated Medical Dictionary 1446 (28th ed. 1994).  See Carey 
v. Gober, 15 Vet. App. (1997) WL415261 a non precedent decision 
defining resection which we adopt.  Attendant to such, the 
appellant was informed that the risks included infection, 
bleeding, loss or partial loss of facial nerve function, poor 
cosmetic result, death of skin flap, need for further treatment, 
Freye's syndrome, damage to nerves, arteries, veins in the neck, 
loss of tongue movement, loss of shoulder movement, and airway 
swelling.  The ensuing operation report dated February 21, 2006 
also noted that the Veteran consented to the aforementioned 
procedure after all risks, benefits and alternative procedures 
were explained in detail to him.  

The Veteran argues specifically that the risk of loss of neck 
motion was not explained to him and as such, consent for this 
residual disability cannot be validated.  The Board finds, 
however, that the paper which he signed and the notation in the 
operation report are adequate evidence that consent was given and 
received as there is no reason to doubt the credibility of either 
writing.  The fact that he was told he might have incurred damage 
to nerves, arteries, veins in the neck strongly suggests that 
neck impairment or loss of function might be possibility.  To 
this end, the Court of Appeals for Veterans Claims Appeals held 
in Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009) that 
"[g]iven that the Secretary's regulations and handbook do not 
require a detailed recitation of all of the information conveyed 
in securing informed consent, it cannot be presumed that the 
appellant's complications were not discussed simply because they 
were not recorded." Id.  In view of such, the Board finds that 
informed consent was given prior to surgery and that such consent 
was adequate, meeting the requirements of 38 C.F.R. § 17.32.  The 
Board thus concludes that the Veteran assumed the risks attendant 
to neck resection for parotid cancer that included cervical spine 
disability.  

The Board has carefully considered the Veteran's contentions in 
support of the claim.  Lay statements are competent to establish 
the presence of observable or symptomatology as such comes 
through one of the senses, and may provide sufficient support for 
a claim. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet.App. 398, 405 (1995)  In this 
instance, however, the question as to whether the appellant has 
additional disability as the result of an event not reasonably 
foreseeable is a complex medical issue that is beyond the ken of 
a layman's competence. See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  In this context, the Board gives 
greater probative value to the medical opinion of a skilled 
clinical professional than to the contentions of the appellant 
and his representative. 

The evidence in this case reflects that the appellant has 
residual disability associated with left parotid gland surgery 
and neck resection.  On VA examination in December 2008, he was 
found to little muscle mass of the left neck that forced the head 
to the right side to compensate, objective evidence of pain on 
active motion and limitation of motion of the neck.  However, the 
examiner, a primary care physician, opined that surgical 
procedures commonly damaged or necessitated the removal of 
certain neck muscles, and that it was less likely than not that 
the limited motion of the appellant's neck was an unexpected 
outcome of surgery.  As such, it was not a reasonably 
unforeseeable event.  No reliable and probative evidence to the 
contrary has been presented.

Additionally, the VA examiner specifically determined in 2008 
that limited motion of the neck was not caused by carelessness, 
negligence, lack of proper skill, error in judgment or similar 
instances of fault by VA.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the criteria set forth 
under 38 U.S.C.A. § 1151 are not met.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for postoperative 
limitation of motion of the cervical spine following left parotid 
gland cancer surgery in February 2006 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


